             Case 2:14-cv-01178-MJP Document 745 Filed 05/08/20 Page 1 of 3



 1                                                           THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
     A.B., by and through her next friend CASSIE          No. 14-cv-01178-MJP
 8   CORDELL TRUEBLOOD, et al.,

 9                        Plaintiffs,

10   v.                                                   ORDER GRANTING STIPULATED
                                                          MOTION TO DISTRIBUTE
11   WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS FOR
     SOCIAL AND HEALTH SERVICES, et al.,                  DIVERSION PROGRAMMING
12
                          Defendants.
13

14          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

15   Contempt Funds for Diversion Programming.

16          The Parties have proposed that the seven Phase I and Phase II Trueblood diversion grant

17   programs receive additional contempt funds to continue their diversion services to class members

18   pursuant to the Trueblood Diversion Plan through June 30, 2021. The recipients and their

19   proposed awards are as follows:

20          PHASE I

21          Comprehensive Health Services                       $1,005,615

22          Great Rivers Behavioral Health Organization         $1,123,904

23          King County                                         $730,946


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 1
              Case 2:14-cv-01178-MJP Document 745 Filed 05/08/20 Page 2 of 3



 1          Kitsap Mental Health Services                         $330,853

 2          PHASE II

 3          Catholic Charities                                    $277,482

 4          Pierce County                                         $550,277

 5          Thurston Mason Behavioral Health Organization         $330,000

 6                  TOTAL                                         $4,349,077

 7

 8          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $4,349,077 to the

 9   Seattle Foundation to fund these diversion programs. The Seattle Foundation shall, pursuant to a

10   contract entered into with Plaintiffs, distribute and monitor these funds, in conjunction with the

11   Court Monitor and Plaintiffs, to ensure that the monies are appropriately utilized.

12          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

13   draw a check on the funds deposited in the registry of the Court in the principal amount of

14   $4,349,077 minus any statutory users fees, payable to the Seattle Foundation, by check which

15   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

16          Dated this ___8th_____ day of May, 2020.

17



                                           A
18

19
                                           Marsha J. Pechman
20
                                           United States Senior District Judge
21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 2
             Case 2:14-cv-01178-MJP Document 745 Filed 05/08/20 Page 3 of 3



 1   Presented by:

 2   /s/ Nicholas A. Williamson                /s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470    David R. Carlson, WSBA No. 35767
 3   Jessica M. Erickson, WSBA No. 43024       Kimberly A. Mosolf, WSBA No. 49548
     Office of the Attorney General            Elizabeth A. Leonard, WSBA No. 46797
 4   7141 Cleanwater Drive SW                  Disability Rights Washington
     P.O. Box 40124                            315 Fifth Avenue South, Suite 850
 5   Olympia, WA 98504-0124                    Seattle, WA 98104
     (360) 586-6565                            (206) 324-1521
 6   NicholasW1@atg.wa.gov                     davidc@dr-wa.org
     JessicaE@atg.wa.gov                       kimberlym@dr-wa.org
 7                                             bethl@dr-wa.org
     Attorneys for Defendants
 8                                             /s/Christopher Carney
                                               Christopher Carney, WSBA No. 30325
 9                                             Sean Gillespie, WSBA No. 35365
                                               Kenan Isitt, WSBA No. 35317
10                                             Carney Gillespie Isitt PLLP
                                               600 1st Avenue, Ste LL08
11                                             Seattle, Washington 98104
                                               (206) 445-0212
12                                             Christopher.Carney@cgilaw.com

13
                                               Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS FOR DIVERSION
     PROGRAMMING - 3
